Exhibit 10.4

 

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

 

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned STORE
CAPITAL ACQUISITIONS, LLC, a Delaware limited liability company (“SCA”), and the
Additional Subsidiary Guarantors which are a party hereto or may hereafter
become a party hereto, if any (hereinafter referred to individually as a
“Subsidiary Guarantor” and collectively, as “Subsidiary Guarantors”; SCA and the
Subsidiary Guarantors are sometimes hereinafter referred to individually as a
“Guarantor” and collectively as “Guarantors”), the receipt and sufficiency
whereof are hereby acknowledged by Guarantors, and for the purpose of seeking to
induce KEYBANK NATIONAL ASSOCIATION, a national banking association (hereinafter
referred to as “Lender”, which term shall also include each other Lender which
may now be or hereafter become a party to the “Credit Agreement” (as hereinafter
defined), and shall also include any such individual Lender acting as agent for
all of the Lenders), to extend credit or otherwise provide financial
accommodations to STORE CAPITAL CORPORATION, a Maryland corporation (“Borrower”)
under the Credit Agreement, which extension of credit and provision of financial
accommodations will be to the direct interest, advantage and benefit of
Guarantors, Guarantors do hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantee to Lender the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender (hereinafter referred to collectively as the “Obligations”)
(capitalized terms that are used herein that are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement):

 

(a)           the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Term Loan Notes made
by Borrower to the order of the Lenders in the aggregate principal face amount
of up to One Hundred Million and No/100 Dollars ($100,000,000.00), together with
interest as provided in the Term Loan Notes and together with any replacements,
supplements, renewals, modifications, consolidations, restatements, increases
and extensions thereof; and

 

(b)           the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of each other note as may be
issued under that certain Term Credit Agreement dated of even date herewith (as
replaced, supplemented, amended, modified, consolidated, restated, increased or
extended, hereinafter referred to as the “Credit Agreement”) among Borrower,
KeyBank, for itself and as agent, and the other lenders now or hereafter a party
thereto, together with interest as provided in each such note, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases, and extensions thereof (the Term Loan Notes and each of
the notes described in this subparagraph (b) are hereinafter referred to
collectively as the “Note”); and

 

(c)           the full and prompt payment and performance of any and all
obligations of Borrower to Lender under the terms of the Credit Agreement,
together with any supplements, renewals, modifications, consolidations,
restatements, and extensions thereof; and

 

(d)           the full and prompt payment and performance of any and all other
obligations of Borrower to Lender under any other agreements, documents or
instruments now or hereafter

 

--------------------------------------------------------------------------------


 

evidencing, securing or otherwise relating to the indebtedness evidenced by the
Note or the Credit Agreement (the Note, the Credit Agreement and said other
agreements, documents and instruments are hereinafter collectively referred to
as the “Loan Documents” and individually referred to as a “Loan Document”). 
Without limiting the generality of the foregoing, Guarantors acknowledge the
terms of Section 2.8 of the Credit Agreement pursuant to which the Total
Commitment under the Credit Agreement may be increased to up to $300,000,000.00
and agree that this Guaranty shall extend and be applicable to each new or
replacement note delivered by the Borrower in connection with any such increase
of the Total Commitment and all other obligations of Borrower under the Loan
Documents as a result of such increase without notice to or consent from
Guarantors, or any of them.

 

1.             Agreement to Pay and Perform; Costs of Collection.  Guarantors do
hereby agree that following and during the continuance of an Event of Default
under the Loan Documents if the Note is not paid by Borrower in accordance with
its terms, or if any and all sums which are now or may hereafter become due from
Borrower to Lender under the Loan Documents are not paid by Borrower in
accordance with their terms, or if any and all other obligations of Borrower to
Lender under the Note or of Borrower or any Guarantor under the other Loan
Documents are not performed by such Borrower or Guarantor, as applicable, in
accordance with their terms, Guarantors will immediately upon demand make such
payments and perform such obligations.  Guarantors further agree to pay Lender
on demand all reasonable costs and expenses (including court costs and
reasonable attorneys’ fees and disbursements (subject to the limitation on
attorney’s fees set forth in Section 14.15(f) of the Credit Agreement)) paid or
incurred by Lender in endeavoring to collect the Obligations guaranteed hereby,
to enforce any of the Obligations of Borrower guaranteed hereby, or any portion
thereof, or to enforce this Guaranty, and until paid to Lender, such sums shall
bear interest at the Default Rate set forth in Section 2.3(d) of the Credit
Agreement unless collection from Guarantors of interest at such rate would be
contrary to applicable law, in which event such sums shall bear interest at the
highest rate which may be collected from Guarantors under applicable law.

 

2.             Reinstatement of Refunded Payments.  If, for any reason, any
payment to Lender of any of the Obligations guaranteed hereunder is required to
be refunded, rescinded or returned by Lender to Borrower, or paid or turned over
to any other Person, including, without limitation, by reason of the operation
of bankruptcy, reorganization, receivership or insolvency laws or similar laws
of general application relating to creditors’ rights and remedies now or
hereafter enacted, Guarantors agree to pay to the Lender on demand an amount
equal to the amount so required to be refunded, paid or turned over (the
“Turnover Payment”), the obligations of Guarantors shall not be treated as
having been discharged by the original payment to Lender giving rise to the
Turnover Payment, and this Guaranty shall be treated as having remained in full
force and effect for any such Turnover Payment so made by Lender, as well as for
any amounts not theretofore paid to Lender on account of such obligations.

 

3.             Rights of Lender to Deal with Collateral, Borrower and Other
Persons.  Each Guarantor hereby consents and agrees that Lender may at any time,
and from time to time, without thereby releasing any Guarantor from any
liability hereunder and without notice to or further consent from any Guarantor
or any other Person or entity, either with or without consideration:  release or
surrender any lien or other security of any kind or nature whatsoever held by it
or by any Person, firm or corporation on its behalf or for its account, securing
any

 

2

--------------------------------------------------------------------------------


 

indebtedness or liability hereby guaranteed; substitute for any collateral so
held by it, other collateral of like kind, or of any kind; modify the terms of
the Note or the other Loan Documents; extend or renew the Note for any period;
grant releases, compromises and indulgences with respect to the Note or the
other Loan Documents and to any Persons or entities now or hereafter liable
thereunder or hereunder; release any other guarantor (including any Guarantor),
surety,  endorser, obligor or accommodation party of the Note or any other Loan
Documents; or take or fail to take any action of any type whatsoever.  No such
action which Lender shall take or fail to take in connection with the Note or
the other Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower, any Guarantor or any other Person, nor any course of
dealing with Borrower or any other Person, shall release any Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford any Guarantor
any recourse against Lender.  The provisions of this Guaranty shall extend and
be applicable to all supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the other Loan
Documents, and any and all references herein to the Note and the other Loan
Documents shall be deemed to include any such supplements, renewals, extensions,
amendments, consolidations, restatements or modifications thereof.  Without
limiting the generality of the foregoing, Guarantors acknowledge the terms of
Section 13.3 of the Credit Agreement and agree that this Guaranty shall extend
and be applicable to each new or replacement note delivered by Borrower pursuant
thereto without notice to or further consent from Guarantors, or any of them.

 

4.             No Contest with Lender; Subordination.  So long as any of the
Obligations hereby guaranteed remain unpaid or undischarged or any Lender has
any obligation to make Loans, Guarantors will not, by paying any sum recoverable
hereunder (whether or not demanded by Lender) or by any means or on any other
ground, claim any set-off or counterclaim against Borrower in respect of any
liability of any Guarantor to Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or hereafter, Lender may hold or in
which it may have any share.  Guarantors hereby expressly waive any right of
contribution or reimbursement from or indemnity against Borrower or any other
Guarantor, whether at law or in equity, arising from any payments made by any
Guarantor pursuant to the terms of this Guaranty, and Guarantors acknowledge
that Guarantors have no right whatsoever to proceed against Borrower, any other
Guarantor or any other Person for reimbursement of any such payments except for
those rights of each Guarantor under the Contribution Agreement; provided,
however, each Guarantor agrees not to pursue or enforce any of its rights under
the Contribution Agreement and each Guarantor agrees not to make or receive any
payment on account of the Contribution Agreement so long as any of the
Obligations remain unpaid or undischarged or any Lender has any obligation to
make Loans.  In the event any Guarantor shall receive any payment under or on
account of the Contribution Agreement, it shall hold such payment as trustee for
Lender and be paid over to Lender on account of the indebtedness of Borrower to
Lender but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such indebtedness shall have been reduced
by such payment.  In connection with the foregoing, Guarantors expressly waive
any and all rights of subrogation to

 

3

--------------------------------------------------------------------------------


 

Lender against Borrower, any other Guarantor or any other Person, and Guarantors
hereby waive any rights to enforce any remedy which Lender may have against
Borrower, any other Guarantor or any other Person and any rights to participate
in any collateral for Borrower’s obligations under the Loan Documents. 
Guarantors hereby subordinate any and all indebtedness of Borrower now or
hereafter owed to any Guarantor to all indebtedness of Borrower or any other
Guarantor to Lender, and agree with Lender that (a) Guarantors shall not demand
or accept any payment from Borrower or any other Guarantor on account of such
indebtedness, (b) Guarantors shall not claim any offset or other reduction of
Guarantors’ obligations hereunder because of any such indebtedness, and
(c) Guarantors shall not take any action to obtain any interest in any of the
security described in and encumbered by the Loan Documents because of any such
indebtedness; provided, however, that, if Lender so requests, such indebtedness
shall be collected, enforced and received by Guarantors as trustee for Lender
and be paid over to Lender on account of the indebtedness of Borrower to Lender,
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of such outstanding indebtedness shall have been reduced
by such payment.

 

5.             Waiver of Defenses.  Guarantors hereby agree that their
obligations hereunder shall not be affected or impaired by, and hereby waive and
agree not to assert or take advantage of any defense based on:

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the obligations hereby guaranteed, (ii) any change in the time,
place or manner of payment of all or any portion of the obligations hereby
guaranteed, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
obligations hereby guaranteed, or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

 

(b)           any subordination of the payment of the obligations hereby
guaranteed to the payment of any other liability of Borrower or any other
Person;

 

(c)           any act or failure to act by Borrower or any other Person which
may adversely affect any Guarantor’s subrogation rights, if any, against
Borrower or any other Person to recover payments made under this Guaranty;

 

(d)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the obligations
hereby guaranteed;

 

(e)           any application of sums paid by Borrower or any other Person with
respect to the liabilities of Lender, regardless of what liabilities of the
Borrower remain unpaid;

 

(f)            any defense of Borrower, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations;

 

4

--------------------------------------------------------------------------------


 

(g)           either with or without notice to Guarantors, any renewal,
extension, modification, amendment or other changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;

 

(h)           any statute of limitations in any action hereunder or for the
collection of the Note or for the payment or performance of any obligation
hereby guaranteed;

 

(i)            the incapacity, lack of authority, death or disability of
Borrower or any other Person or entity, or the failure of Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or in
any other proceeding) of Borrower or any Guarantor or any other Person or
entity;

 

(j)            the dissolution or termination of existence of Borrower, any
Guarantor or any other Person or entity;

 

(k)           the voluntary or involuntary liquidation, sale or other
disposition of all or substantially all of the assets of Borrower or any
Guarantor or any other Person or entity;

 

(l)            the voluntary or involuntary receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person or entity, or any of Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;

 

(m)          the damage, destruction, condemnation, foreclosure or surrender of
all or any part of any collateral, the Real Estate or any of the improvements
located thereon;

 

(n)           the failure of Lender to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation of Borrower or of
any action or nonaction on the part of any other Person whomsoever in connection
with any obligation hereby guaranteed;

 

(o)           any failure or delay of Lender to commence an action against
Borrower or any other Person, to assert or enforce any remedies against Borrower
under the Note or the other Loan Documents, or to realize upon any security;

 

(p)           any failure of any duty on the part of Lender to disclose to any
Guarantor any facts it may now or hereafter know regarding Borrower (including,
without limitation Borrower’s financial condition), any other Person, any
collateral, or any other assets or liabilities of such Persons, whether such
facts materially increase the risk to Guarantors or not (it being agreed that
Guarantors assume responsibility for being informed with respect to such
information);

 

(q)           failure to accept or give notice of acceptance of this Guaranty by
Lender;

 

(r)            failure to make or give notice of presentment and demand for
payment of any of the indebtedness or performance of any of the obligations
hereby guaranteed;

 

5

--------------------------------------------------------------------------------


 

(s)            failure to make or give protest and notice of dishonor or of
default to Guarantors or to any other party with respect to the indebtedness or
performance of obligations hereby guaranteed;

 

(t)            any and all other notices whatsoever to which Guarantors might
otherwise be entitled;

 

(u)           any lack of diligence by Lender in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of obligations hereby guaranteed;

 

(v)           the invalidity or unenforceability of the Note, or any of the
other Loan Documents, or any assignment or transfer of the foregoing;

 

(w)          the compromise, settlement, release or termination of any or all of
the obligations of Borrower under the Note or the other Loan Documents;

 

(x)           any transfer by Borrower or any other Person of all or any part of
the security encumbered by the Loan Documents;

 

(y)           the failure of Lender to perfect any security or to extend or
renew the perfection of any security; or

 

(z)           to the fullest extent permitted by law, any other legal, equitable
or surety defenses whatsoever to which Guarantors might otherwise be entitled
(other than the payment and performance in full of the Obligations), it being
the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.

 

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower, the other Guarantors or other Persons and that such Guarantor may
therefore incur partially or totally nonreimbursable liability hereunder. 
Nevertheless, Guarantors hereby authorize and empower Lender, its successors,
endorsees and assigns, to exercise in its or their sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of Guarantors that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances.  Notwithstanding any other provision of this Guaranty to the
contrary, each Guarantor hereby waives and releases any claim or other rights
which such Guarantor may now have or hereafter acquire against Borrower or any
other Guarantor or other Person of all or any of the obligations of Guarantors
hereunder that arise from the existence or performance of such Guarantor’s
obligations under this Guaranty or any of the other Loan Documents, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, any right to participate in any claim or remedy
of Lender against Borrower or any other Guarantor or other Person or any
collateral which Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, by any payment made hereunder or otherwise, including, without limitation,
the right to take or receive from Borrower or any other Guarantor or other
Person, directly or indirectly, in cash or other property or by setoff or in any
other manner, payment or security on account of such claim or other rights,
except for those rights of each Guarantor under the Contribution Agreement;
provided, however, each Guarantor agrees not to pursue or enforce any of its
rights under the Contribution Agreement and each

 

6

--------------------------------------------------------------------------------


 

Guarantor agrees not to make or receive any payment on account of the
Contribution Agreement so long as any of the Obligations remain unpaid or
undischarged or any Lender has any obligation to make Loans.  In the event any
Guarantor shall receive any payment under or on account of the Contribution
Agreement, it shall hold such payment as trustee for Lender and be paid over to
Lender on account of the indebtedness of Borrower to Lender but without reducing
or affecting in any manner the liability of Guarantors under the other
provisions of this Guaranty except to the extent the principal amount or other
portion of such indebtedness shall have been reduced by such payment.

 

6.             Guaranty of Payment and Performance and Not of Collection.  This
is a guaranty of payment and performance and not of collection.  The liability
of Guarantors under this Guaranty shall be primary, direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other Person, nor against securities or liens available to Lender, its
successors, successors in title, endorsees or assigns.  Guarantors hereby waive
any right to require that an action be brought against Borrower or any other
Person or to require that resort be had to any security or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other Person.

 

7.             Rights and Remedies of Lender.  In the event of an Event of
Default under the Note or the other Loan Documents, or any of them, that is
continuing (it being understood that the Lender has no obligation to accept cure
after an Event of Default occurs), Lender shall have the right to enforce its
rights, powers and remedies thereunder or hereunder or under any other Loan
Document, in any order, and all rights, powers and remedies available to Lender
in such event shall be nonexclusive and cumulative of all other rights, powers
and remedies provided thereunder or hereunder or by law or in equity. 
Accordingly, Guarantors hereby authorize and empower Lender upon the occurrence
and during the continuance of any Event of Default under the Note or the other
Loan Documents, at its sole discretion, and without notice to Guarantors, to
exercise any right or remedy which Lender may have, including, but not limited
to, judicial foreclosure, exercise of rights of power of sale, acceptance of a
deed or assignment in lieu of foreclosure, appointment of a receiver to collect
rents and profits, exercise of remedies against personal property, or
enforcement of any assignment of leases, as to any security, whether real,
personal or intangible.  At any public or private sale of any security or
collateral for any of the Obligations guaranteed hereby, whether by foreclosure
or otherwise, Lender may, in its discretion, purchase all or any part of such
security or collateral so sold or offered for sale for its own account and may
apply against the amount bid therefor all or any part of the balance due it
pursuant to the terms of the Note or any other Loan Document without prejudice
to Lender’s remedies hereunder against Guarantors for deficiencies.  If the
Obligations guaranteed hereby are partially paid by reason of the election of
Lender to pursue any of the remedies available to Lender, or if such Obligations
are otherwise partially paid, this Guaranty shall nevertheless remain in full
force and effect, and Guarantors shall remain liable for the entire balance of
the Obligations guaranteed hereby even though any rights which any Guarantor may
have against Borrower or any other Person may be destroyed or diminished by the
exercise of any such remedy.

 

7

--------------------------------------------------------------------------------


 

8.             Application of Payments.  Guarantors hereby authorize Lender,
without notice to Guarantors, to apply all payments and credits received from
Borrower, any Guarantor or any other Person or realized from any security in
such manner and in such priority as Lender in its sole judgment shall see fit to
the Obligations.

 

9.             Business Failure, Bankruptcy or Insolvency.  In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or deliverable on any such claim.  Guarantors covenant
and agree that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against Borrower, Guarantors shall not seek a supplemental stay
or otherwise pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Code, as amended, or any other debtor relief law (whether statutory, common law,
case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of Lender to enforce any rights of Lender against
Guarantors by virtue of this Guaranty or otherwise.

 

10.          Covenants of Guarantors.  Guarantors hereby covenant and agree with
Lender that until all indebtedness guaranteed hereby has been completely repaid
and all obligations and undertakings of Borrower under, by reason of, or
pursuant to the Note and the other Loan Documents have been completely performed
and Lender has no further obligation to make Loans, Guarantors will comply with
any and all covenants applicable to Guarantors set forth in the Credit
Agreement.

 

11.          Rights of Set-off.  In addition to any rights of Lender under
applicable law, during the continuance of any Event of Default under the Note or
the other Loan Documents, Lender may at any time and without notice to
Guarantors, but subject to the prior written approval of Agent, set-off and
apply the whole or any portion or portions of any or all deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or branch of Lender where the deposits are held) now or hereafter held
by Lender or other sums credited by or due from any Lender to any Guarantor and
any securities or other property of the Guarantors in the possession of such
Lender against amounts payable under this Guaranty, whether or not any other
person or persons could also withdraw money therefrom.

 

12.          Changes in Writing; No Revocation.  This Guaranty may not be
changed orally, and no obligation of any Guarantor can be released or waived by
Lender except as provided in Sections 5.11 and 14.9 of the Credit Agreement. 
This Guaranty shall be irrevocable by Guarantors until all indebtedness
guaranteed hereby has been completely repaid and all obligations and
undertakings of Borrower under, by reason of, or pursuant to the Note and the

 

8

--------------------------------------------------------------------------------


 

Loan Documents have been completely performed and the Lenders have no further
obligation to advance Loans under the Credit Agreement.

 

13.          Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Guaranty (hereinafter in this Section 13
referred to as “Notice”), but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings, must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by telegraph,
telecopy, telefax or telex, and addressed as follows:

 

The address of Lender is:

 

KeyBank National Association

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia  30328

Attn:  James Komperda

Telecopy No.:  (770) 510-2195

 

With a copy to:

 

Dentons US LLP
303 Peachtree Street, Suite 5300
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.

Telecopy No.:  (404) 527-4198

 

The address of Guarantors is:

 

STORE Capital Acquisitions, LLC
8501 E. Princess Drive, Suite 190
Scottsdale, Arizona  85255
Attn:  Michael T. Bennett
Telecopy No.:  (480) 256-1101

 

With a copy to:

 

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130
Attention:  Sony Ben-Moshe
Telecopy No.:  (858) 523-5450

 

9

--------------------------------------------------------------------------------


 

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days’ prior Notice thereof, Borrower, Guarantors
or Lenders shall have the right from time to time and at any time during the
term of this Agreement to change their respective addresses and each shall have
the right to specify as its address any other address within the United States
of America.

 

14.          Governing Law.  GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE
OBLIGATIONS OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

15.          CONSENT TO JURISDICTION; WAIVERS.  EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE
STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF
ANY STATE (I) TO THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED
SUCH RIGHT TO TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF
NEW YORK OR VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND
(III) TO THE RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES.  EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY.  EACH
GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED
FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN PARAGRAPH 13
ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
BE SO MAILED.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY
SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY
GUARANTOR, WITHIN ANY OTHER STATE.  INITIATING SUCH SUIT, ACTION OR PROCEEDING
OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND

 

10

--------------------------------------------------------------------------------


 

LENDER HEREUNDER OR OF THE SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL
JURISDICTION WITHIN THE STATE OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.  EACH
GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER
HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO
WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS PARAGRAPH 15.  EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD
AN OPPORTUNITY TO REVIEW THIS PARAGRAPH 15 WITH THEIR LEGAL COUNSEL AND THAT
SUCH GUARANTOR AGREES TO THE FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.

 

16.          Successors and Assigns.  The provisions of this Guaranty shall be
binding upon Guarantors and their respective heirs, successors, successors in
title, legal representatives, and assigns, and shall inure to the benefit of
Lender, its successors, successors in title, legal representatives and assigns. 
No Guarantor shall assign or transfer any of its rights or obligations under
this Guaranty without the prior written consent of Lender.

 

17.          Assignment by Lender.  This Guaranty is assignable by Lender in
whole or in part in conjunction with any assignment of the Note or portions
thereof, and any assignment hereof or any transfer or assignment of the Note or
portions thereof by Lender shall operate to vest in any such assignee the rights
and powers, in whole or in part, as appropriate, herein conferred upon and
granted to Lender.

 

18.          Severability.  If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

 

19.          Disclosure.  Guarantors agree that in addition to disclosures made
in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Guaranty to assignees or
participants and potential assignees or participants hereunder subject to the
terms and provisions of the Credit Agreement.

 

20.          No Unwritten Agreements.  THIS GUARANTY REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

21.          Time of the Essence.  Time is of the essence with respect to each
and every covenant, agreement and obligation of Guarantors under this Guaranty.

 

11

--------------------------------------------------------------------------------


 

22.          Ratification.  Guarantors do hereby restate, reaffirm and ratify
each and every warranty and representation regarding Guarantors or their
Subsidiaries set forth in the Credit Agreement as if the same were more fully
set forth herein.

 

23.          Joint and Several Liability.  Each of the Guarantors covenants and
agrees that each and every covenant and obligation of Guarantors hereunder shall
be the joint and several obligations of each of the Guarantors.

 

24.          Fair Consideration.  The Guarantors represent that the Guarantors
are engaged in common business enterprises related to those of the Borrower and
each Guarantor will derive substantial direct or indirect economic benefit from
the effectiveness and existence of the Credit Agreement, in each case, and with
respect to a Guarantor, for so long as such Guarantor is a party to this
Guaranty.

 

25.          Counterparts.  This Guaranty and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument.  In proving this Guaranty it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

 

26.          Condition of Borrower.  Without reliance on any information
supplied by the Lender, each Guarantor has independently taken, and will
continue to take, whatever steps it deems necessary to evaluate the financial
condition and affairs of the Borrower or any collateral, and the Lender shall
not have any duty to advise any Guarantor of information at any time known to
the Lender regarding such financial condition or affairs or any collateral.

 

[CONTINUED ON NEXT PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
26th day of April, 2016.

 

 

GUARANTORS:

 

 

 

STORE CAPITAL ACQUISITIONS, LLC, a
Delaware limited liability company

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

EVP

 

SIGNATURES CONTINUED ON NEXT PAGE

 

13

--------------------------------------------------------------------------------


 

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Paragraph 15 hereof and Section 14.7 of the Credit Agreement.

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent for the Lenders

 

 

 

By:

/s/ Daniel L. Silbert

 

Name:

Daniel L. Silbert

 

Title:

Sr. Vice President

 

14

--------------------------------------------------------------------------------